819 F.2d 1142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Otis E. DAVIS, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 86-1691.
United States Court of Appeals, Sixth Circuit.
June 8, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.
PER CURIAM:


1
Appellant Otis E. Davis appeals from the decision of the district court affirming a determination by the Secretary of Health and Human Services that appellant was not disabled pursuant to the Social Security Act.  Upon examination of the briefs and record in this case and upon consideration of the oral arguments presented by the parties, we affirm based upon the well-reasoned opinions of Judge Phillip Pratt, United States District Court, Eastern District of Michigan.